                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE:  ZOSTAVAX (ZOSTER                    MDL No. 2848
VACCINE LIVE) PRODUCTS LIABILITY :
LITIGATION



THIS DOCUMENT RELATES TO:

CHRIS JUDAY, et al.                         CIVIL ACTION

                 v.

MERCK   &   CO., INC., et al.               NO. 16-1547



            MEMORANDUM IN SUPPORT OF PRETRIAL ORDER NO.     50
Bartle, J.                                  December   Jl    ,   2 018

              Plaintiffs Chris and Pat Juday have moved pursuant to

Rule 60 (b) (5) and 60 (b) (6) of the Federal Rules of Civil

Procedure to vacate a judgment this court entered against them

and in favor of defendants Merck & Co., Inc. and Merck Sharp &

Dohme Corp.     ("Merck") .

              Chris Juday alleged in this lawsuit that he had

suffered a severe allergic reaction and damage to his lungs as

a result of Zostavax, Merck's shingles vaccine.        His wife Pat

had a claim for loss of consortium.      Merck thereafter filed a

motion for summary judgment on the ground that the claims were

barred by the applicable two-year statute of limitations.           On
April 17, 2017, 1 after briefing, oral argument, and

supplemental briefing, this court granted the motion and

entered judgment in favor of Merck and against the plaintiffs.

The Court of Appeals affirmed the judgment on April 4, 2018

with a non-precedential opinion.       The present motion to vacate,

filed by new counsel for the plaintiffs, was filed on

November 5, 2018.

          Rule 60(b) provides:

          On motion and just terms, the court may
          relieve a party or its legal representative
          from a final judgment, order, or proceeding
          for the following reasons:

                (1) mistake, inadvertence, surprise,
              or excusable neglect;

                (2) newly discovered evidence that,
              with reasonable diligence, could not
              have been discovered in time to move
              for a new trial under Rule 59(b);

                (3) fraud (whether previously called
              intrinsic or extrinsic), misrepresentation,
              or misconduct by an opposing party;

               (4)   the judgment is void;

                (5)  the judgment has been satisfied,
              released, or discharged; it is based on
              an earlier judgment that has been
              reversed or vacated; or applying it
              prospectively is no longer equitable;
              or




1. The court's Memorandum, Order and Judgment were signed on
April 13, 20:7 but were not entered on the docket until
April 17, 2017.
                                 -2-
                 (6) any other reason that justifies
               relief.

           Any motion under Rule 60(b) (1),        (2) and (3) must be

filed within one year after the judgment was entered.           Motions

under the remaining subsections must be filed within "a

reasonable time."   See Rule 60 (c) (1).

           Merck argues that plaintiffs' motion to vacate was not

filed within a reasonable time as required under Rule 60(c) (1).

As stated above, this court's judgment was entered on April 17,

2017, and the motion to vacate was not filed until November 5,

2018.   While this is a hiatus of almost 19 months, the case was

on appeal for much of the time after the judgment was filed.

The Court of Appeals handed down its decision on April 4, 2018.

Then, on August 13, 2018, after the Zostavax Multidistrict

Litigation was assigned to the undersigned, this court entered a

stay on all activity and lifted it on September 25, 2018.           Under

the circumstances, the delay in filing the pending motion does

r.ot seem unreasonable.

           The present motion to vacate, however, was filed more

than one year after this court entered its judgment against the

Judays on April 17, 2017.     Thus, they may not seek to vacate

the judgment under Rule 60(b) (1)      -   (3).   It is also well

established that a party may not use Rule 60(b) (6) to

circumvent Rule 60(b) (1) -   (5).     The reasons in support of a


                                     -3-
motion under Rule 60(b) (6) must be different than the more

specific reasons set forth in the other subsections.     Gonzalez

v. Crosby, 545 U.S. 524, 529 (2005); Budget Blinds, Inc. v.

White, 536 F.3d 244, 251 (3d Cir. 2008).

           As a basis for their motion, the plaintiffs contend

that their original counsel did not seek to take any

depositions or propound any discovery before Merck moved for

summary judgment.    Plaintiffs maintain that Merck fraudulently

concealed that Zostavax can cause shingles, that is chickenpox,

in someone who had chickenpox earlier in life.    According to

plaintiffs, Merck would not have won its summary judgment

motion had plaintiffs' counsel sought and obtained relevant

discovery about what Merck concealed from the public about the

ill effects of the vaccine. 2   Finally, plaintiffs rely on

changed circumstances since early August 2018 when the

Multidistrict Litigation for Zostavax vaccine cases was

established under 28 U.S.C. § 1407 and assigned to the

undersigned.

           We turn first to plaintiffs' motion under

Rule 60(b) (5).   This subsection has no applicability here since

no judgment has been satisfied, released or discharged, and no




2.  The plaintiffs have presented no evidence that Merck in any
way deceived them or fraudulently produced or fraudulently
failed to produce any discovery in this lawsuit.
                                 -4-
earlier judgment on which a later judgment was based has been

reversed or vacated.   Nor do we have a situation where applying

a judgment prospectively is no longer equitable.     Generally,

Rule 60(b) (5) is invoked where injunctions have issued or

consent decrees with prospective provisions have been entered

and circumstances have changed.     See e.g. Rufo v. Inmates of

Suffolk County, 502 U.S. 367 (1992); Democratic Nat'l Comm. v.

Republica~ Nat'l Comm., 673 F.3d 192 (3d Cir. 2012).

          Plaintiffs argue that a change in circumstances

exists because a Multidistrict Litigation is now in place while

at the time this court entered the judgment no MDL had been

established.   We fail to see how this makes the judgment

prospective.   The judgment entered against the plaintiffs in

effect simply dismissed their case.     The judgment ended the

action and imposed no future obligations on any of the parties.

There is nothing prospective or ongoing about it.     See Coltec

Indus. v. Hobgood, 280 F.3d 262, 272 (3d Cir. 2002).

Plaintiffs' motion under Rule 60(b) (5) is without merit.

          Plaintiffs also rely on Rule 60(b) (6), the catchall

provision that allows for a judgment to be vacated for "any

other reason that justifies relief."    The Supreme Court has

declared that "a movant seeking relief under Rule 60(b) (6)

[must] show 'extraordinary circumstances' justifying the

reopening of a final judgment."     Gonzales_~rosby, 545 U.S.

                                  -5-
at 535.    Similarly, our Court of Appeals has emphasized that

this subsection "provides for extraordinary relief and may only

be invoked upon a showing of exceptional circumstances."

Coltec, 280 F.3d at 273.

              As noted above, a Rule 60(b) (6) motion must rely on

reasons for relief other than those incorporated in Rule

60(b) (1) -    (5).   Nonetheless, plaintiffs' Rule 60(b) (6) motion

seems to rely at least in part on newly discovered evidence, a

basis for relief under Rule 60(b) (2), and on fraudulent

concealment or misconduct by an opposing party, a basis for

relief under Rule 60(b) (3).      To this extent, plaintiffs' motion

is precluded as untimely.

              Plaintiffs also focus on what must be characterized

as the inadequacies of their original counsel who failed to

obtain discovery from Merck about fraudulent concealment which

in their view could have been used to toll the statute of

limitations.      In support, they cite our Court of Appeals

decision in Boughner v. Secreta~y of HEW, 572 F.2d 976 (3d Cir.

1978).    There plaintiff had filed an action for benefits under

the Federal Coalmine Health and Safety Act of 1969.

Plaintiff's counsel, concentrating on his campaign for election

as a state Common Pleas judge, never filed a response to

defendant's motion for summary judgment.       It turned out that

counsel, in his zeal to take the bench, had failed to file

                                    -6-
responsive pleadings for clients in 52 such cases.        In

reversing the district court, which had denied relief, the

Court of Appeals concluded "that the circumstances here are

sufficiently exceptional and extraordinary so as to mandate

relief pursuant to Rule 60(b) (6) ."     Id. at 978.   The Court

characterized plaintiff's counsel's conduct as "neglect so

gross that it is inexcusable."     Id.

          Boughner is inapposite to the pending action.        There

counsel completely abandoned his client.       Here plaintiffs were

represented by counsel who filed a brief in opposition to

defendants' motion for summary judgment, appeared at oral

argument to advocate for his clients, and filed supplemental

briefing at the court's request.       Counsel's conduct in this

case is in no way comparable to that of counsel in Boughne~.

Unlike ~_9-~3hner, plaintiffs' counsel cannot be faulted for

gross neglect.   There are no extraordinary circumstances

presented here to justify relief. 3




3.  At oral argument, plaintiffs' counsel asserted that prior
plaintiffs' counsel and Merck's counsel entered into
stipulations to dismiss a number of shingles lawsuits on the
undersigned's docket before the MDL was established. While that
is an accurate statement, we cannot draw any adverse inferences
against prior counsel and in support of plaintiffs' pending
motion to vacate the judgment. There is no evidence in the
record to demonstrate that dismissal of these cases was
improper.
                                 -7-
            Plaintiffs also cite the later decision of our Court

of Appeals in Carter v. Albert Einstein ~edical Center,

804 F.2d 805 (3d Cir. 1986).    The district court dismissed this

employment discrimination action after plaintiff's counsel had

disregarded its order to answer defendant's interrogatories and

had failed to respond to defendant's subsequent motion to

dismiss the complaint.

            Counsel had also failed to attend a pretrial

conference as a result of which the court imposed a sanction

against her in the amount of $150.     Several months later

counsel filed a Rule 60(b) motion to reinstate the complaint.

Attached at long last were answers to defendant's

interrogatories and a check for $150 payable to defendant's

counsel.    The district court denied the motion.     A few days

later the plaintiff, acting prose, moved for reconsideration

which the court also denied.    The Court of Appeals reversed and

directed that the complaint be reinstated.       It cited its

decision in Poulis v. State Farm Fire   &   Casualty Co., 747 F.2d

863, 869 (3d Cir. 1984) which stated that "dismissal must be a

sanction of last, not first, resort."       In the pending action,

in contrast, we did not dismiss the complaint because of

plaintiffs' counsel's delinquency and failure to obey court

orders.    Rather, the court granted summary judgment, after the

full participation of plaintiffs' counsel, on the ground that

                                 -8-
the action was barred by the statute of limitations.      The

judgment the court entered was grounded in the resolution of a

contested legal issue and was not a sanction because of

plaintiffs' counsel's misbehavior.      Thus, reliance on Carter is

misplaced.

             We will not allow plaintiffs to be relieved from the

judgment entered against them because of buyers' remorse after

their prior counsel made a deliberate, maybe improvident,

decision in a lawsuit.     See Coltec, 280 F.3d at 274-75.      Under

the present circumstances, mere dissatisfaction with one's

counsel's decisions and unhappiness about an adverse result is

not a basis for undermining the finality of judgments under

Rule 60 (b) (6).

             Accordingly, the motion of plaintiffs to vacate this

court's judgment of April 17, 2017 will be denied. 4




4. After oral argument on their motion to vacate the judgment,
plaintiffs have filed affidavits in support of their motion.
They come too late and are not being considered.
                                  -9-
